LATTIMORE, J.
Conviction for assault to murder; punishment, two years in the penitentiary.
There are no bills of exception in the record. The notice of appeal was entered on March 3, 1931. The statement of facts was-filed in the court below on June 20, 1931, This was more than the statutory ninety days-allowed by law. We are not at liberty to consider the statement of facts.
The indictment, the charge of the court, the judgment, and sentence appear to be in conformity with law, and, no error appearing,, the judgment will be affirmed.